26 Ill. App.2d 484 (1960)
168 N.E.2d 783
Evelyn S. Jones, Counterdefendant-Appellee,
v.
J. Edward Jones, Counterplaintiff-Appellant.
Gen. No. 47,969.
Illinois Appellate Court  First District, Second Division.
July 26, 1960.
Rehearing denied September 12, 1960.
*485 Friedman, Friedman, Teed, and Armstrong, of Chicago, for plaintiff-appellee, cross-appellant, counterdefendant.
J. Edward Jones, of Elmwood Park, pro se, for defendant-appellant, counterclaimant.
(Abstract of Decision.)
Opinion by JUSTICE FRIEND.
Decree affirmed in part, reversed in part, and cause remanded with directions.
Not to be published in full.